Exhibit BEFORE THE PUBLIC SERVICE COMMISSION OF THE STATE OF MISSOURI In the Matter of the Application of Kansas City Power & Light Company for Approval to Make Certain Changes in its Charges for Electric Service to Continue the Implementation of its Regulatory Plan ) ) )Case No. ER-2008-0089 ) ) NON-UNANIMOUS STIPULATION AND AGREEMENT COME NOW Kansas City Power & Light Company (“KCP&L” or “Company”), the Staff of the Missouri Public Service Commission (“Staff”), the Office of the Public Counsel (“OPC”), Praxair, Inc. and Midwest Energy Users Association (“Industrial Intervenors”), U.S. Department of Energy, and the U.S. Nuclear Security Administration, on the behalf of themselves and all other affected Federal Executive Agencies (“DOE/NNSA”), Ford Motor Company, Missouri Industrial Energy Consumers (“MIEC”), and Missouri Department of Natural Resources (“MDNR”) and state the following for this Non-unanimous Stipulation and Agreement (“2009 Stipulation”) to resolve all issues in this case. For ease of reference, the term “Signatory Party” or “Signatory Parties” refers to a party that has signed this 2009 Stipulation or all of the parties that have signed this 2009 Stipulation, respectively. The term “Non-Utility Signatory” or “Non-Utility
